Citation Nr: 1043241	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-18 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).   

In a May 2009 substantive appeal, the Veteran requested a hearing 
before the Board sitting in Washington, D.C.  The Veteran did not 
appear for the hearing as scheduled in October 2009 with no good 
cause shown.  Therefore, the request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2010).


FINDING OF FACT

The Veteran's multiple sclerosis first manifested greater than 
seven years after discharge from active service and is not 
related to any aspect of service including exposure to herbicide.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by active 
military service nor is multiple sclerosis presumed to have been 
so incurred or aggravated as a result of exposure to herbicide.  
38 U.S.C.A. §§ 101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In December 2006, the RO provided a notice that met the 
requirements.  The notice provided the five criteria necessary to 
substantiate a claim for service connection and discussed the 
Veteran's and VA's respective responsibilities to obtain relevant 
evidence.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has not obtained an examination 
and medical opinion for reasons provided below.  Thus, the Board 
finds that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served as U.S. Navy aviation electronics technician.  
His service included duties on the aircrew of U.S. Navy land-
based surveillance aircraft deployed to bases in Guam and the 
Republic of the Philippines from April 1964 to September 1966.  
He contends that his multiple sclerosis was asymptomatic but 
present in service or is the result of exposure to herbicide in 
the Republic of Vietnam.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303(a).  Service connection also is permissible for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety days or more 
during a period of war, multiple sclerosis shall be presumed to 
have been incurred or aggravated in service, even if there is no 
evidence of such disease during service, if manifest to a degree 
of 10 percent or more within seven years of service, unless there 
is affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

A veteran who served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange) during such 
service, absent affirmative evidence to the contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: AL 
amyloidosis, chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, ischemic heart 
disease (including but not limited to acute, subacute and old 
myocardial infarction); atherosclerotic cardiovascular disease 
including coronary artery disease, coronary spasm, and coronary 
bypass surgery; and stable, unstable, and Prinzmetal's angina, 
all chronic B-cell leukemias (including but not limited to hairy 
cell leukemia and chronic lymphocytic leukemia), multiple 
myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas,.  Multiple 
sclerosis is not among those diseases for which presumptive 
service connection is available.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act 
of 1991 (in part) directed the Secretary of Veteran Affairs to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the Vietnam 
Era and each disease suspected to be associated with such 
exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection is 
not warranted, he must publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based on 
consideration of NAS reports and all other sound medical and 
scientific information and analysis available to the Secretary.  
See 38 U.S.C.A. § 1116(b)-(c). 

In response to seven NAS reports (and a special interim report), 
the Secretary published notices of these determinations in 
January 1994, August 1996, November 1999, January 2001, June 
2002, May 2003, March 2005, and June 2010.  The Secretary also 
reiterated that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  NAS 
issued Update 2008, and the Secretary added three additional 
disorders to the list of those for which the presumption of 
service connection is available.   See 75 Fed. Reg. 52,303 (Aug. 
31, 2010).  Multiple sclerosis is not among those new diseases 
for which presumptive service connection is available.  

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records showed that the Veteran served as a 
member of the aircrew of U.S. Navy land-based surveillance 
aircraft.   In November 2007 and August 2009, fellow Sailors of 
Airborne Early Warning Squadron One reported that the Veteran 
flew on missions with them and that they landed at Da Nang for 
refueling and repairs on several occasions in April and May 1965.  
In a November 2010 brief, the Veteran's representative waived 
consideration of the August 2009 letters by the Agency of 
Original Jurisdiction.  The Board concludes that the statements 
are credible as they are consistent with the Veteran's duty 
assignments and the nature and circumstances of the squadron's 
operations.  The Veteran is therefore presumed to have been 
exposed to herbicide agents during service.

The service treatment records are silent for any symptoms, 
diagnoses, or treatment for multiple sclerosis.  

In a March 1999 letter, a private neurologist noted that the 
Veteran was a "new onset" multiple sclerosis patient with a 
first attack of symptoms in December 1997.  The Veteran 
experienced episodic swelling and temperature changes of the left 
hand.  Magnetic resonance imaging showed lesions on the spinal 
cord.  The neurologist noted that the Veteran displayed aspects 
of reflex sympathetic dystrophy from multiple sclerosis plaque 
hitting a nerve root entry zone.  Several additional letters from 
this neurologist and a neurosurgeon through October 2005 showed 
progressive symptoms and on-going treatment.  None of the 
physicians commented on the etiology of the disease or awareness 
of the Veteran's military history including exposure to 
herbicide.  

In a May 2009 substantive appeal, the Veteran noted that he 
visited the Republic of Vietnam during brief stops on 
surveillance missions and that his physicians told him that he 
could have had multiple sclerosis for many years prior to an 
official diagnosis.  

The Board concludes that service connection for multiple 
sclerosis is not warranted.  Service connection on a direct basis 
is not warranted because the Veteran's disease first manifested 
greater than seven years after service.  The Veteran reported 
that his physicians advised him that he could have developed the 
disease many years earlier than the first onset of symptoms.  The 
Veteran is competent to report information he received from his 
physicians.  However, the Board places low probative weight on 
the information because it is conditional without specificity 
that the disease was present in service or manifested to a 
compensable degree of disability within seven years of discharge.  
None of the written evidence from the physicians contains an 
opinion regarding the development of the disease in 1967, more 
than thirty years after service, or provides even a suggestion 
that the disease is related to any aspect of service including 
exposure to herbicide.  

VA must provide a medical examination or obtain an opinion when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which 
requires that the evidence of record "indicate" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold. McLendon, 20 Vet. App. at 83.

Here, the Veteran contends that his disease is related to 
exposure to herbicide from several brief visits to Vietnam.  
Service personnel records do not show that the Veteran performed 
duties associated with the handling or disbursement of herbicide.  
Even the suggestion of a relationship between multiple sclerosis 
and herbicide requires some medical expertise.  As a layperson, 
the Veteran does not possess the necessary knowledge of medical 
principles, and his assertions, standing alone, are not probative 
as to the etiology of his current symptoms.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   As the Veteran's attending physicians did 
not suggest a relationship or indicate that the Veteran reported 
herbicide exposure, the Board concludes that even the low 
threshold for a VA examination has not been met.  

A veteran is competent to provide evidence to establish 
symptomatology where symptoms are capable of lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the Veteran does not 
contend that his symptoms manifested in service with continuity 
after service.  

The Board concludes that presumptive service connection for 
multiple sclerosis is not warranted.  After review of the series 
of research reports by the National Academy of Sciences, the 
Secretary concluded that there is insufficient evidence of a 
positive association between the disease and exposure to 
herbicide.  The Board places great probative weight on the 
research and the Secretary's review, and there is no contrary 
evidence of record.  



The weight of the credible and probative evidence demonstrates 
that the Veteran's multiple sclerosis first manifested greater 
than seven years after service and is not related to any aspect 
of service.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for application, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for multiple sclerosis is 
denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


